 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    KAREN ISAACSON,

 9                                   Plaintiff,             CASE NO. C19-2059-RSL

10            v.
                                                            ORDER GRANTING APPLICATION
11    BEN CARSON, et al.,                                   TO PROCEED IN FORMA PAUPERIS

12                                   Defendants.

13

14          Because plaintiff does not appear to have funds available to afford the $400.00 filing fee,

15   plaintiff financially qualifies for in forma pauperis (IFP) status pursuant to 28 U.S.C. § 1915(a)(1).

16   Therefore, plaintiff’s IFP application (Dkt. 1) is GRANTED.             However, the undersigned

17   recommends review under 28 U.S.C. § 1915(e)(2)(B). See also Isaacson v. Secretary of HUD,

18   C16‐1254‐JLR; Isaacson v. Secretary of HUD, 2:17‐cv‐01449‐RSL. The Clerk of the Court is

19   directed to send a copy of this Order to plaintiff and to the assigned District Judge.

20          DATED this 7th day of January, 2020.

21

22                                                         A
                                                           Mary Alice Theiler
23                                                         United States Magistrate Judge


     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS
     PAGE - 1
